 
Exhibit 10.1
 








REVOLVING CREDIT AGREEMENT
 
dated as of January 25, 2008
 
among
 
MAXIMUS, INC.
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
SUNTRUST BANK
as Administrative Agent










====================================================================================================
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Arranger and Book Manager
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

  Page     
ARTICLE 1 DEFINITIONS; CONSTRUCTION
1
Section 1.1.
Definitions.
1
Section 1.2.
Classifications of Revolving Loans and Borrowings.
23
Section 1.3.
Accounting Terms and Determination.
24
Section 1.4.
Terms Generally.
24
ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS
24
Section 2.1.
General Description of Facilities.
24
Section 2.2.
Revolving Loans.
25
Section 2.3.
Procedure for Revolving Borrowings.
25
Section 2.4.
Swingline Commitment.
25
Section 2.5.
Reserved.
27
Section 2.6.
Reserved.
27
Section 2.7.
Funding of Borrowings.
27
Section 2.8.
Interest Elections.
28
Section 2.9.
Optional Reduction and Termination of Commitments.
29
Section 2.10.
Repayment of Loans.
29
Section 2.11.
Evidence of Indebtedness.
30
Section 2.12.
Optional Prepayments.
30
Section 2.13.
Mandatory Prepayments.
31
Section 2.14.
Interest on Loans.
32
Section 2.15.
Fees.
33
Section 2.16.
Computation of Interest and Fees.
34
Section 2.17.
Inability to Determine Interest Rates.
34
Section 2.18.
Illegality.
34
Section 2.19.
Increased Costs.
35
Section 2.20.
Funding Indemnity.
36
Section 2.21.
Taxes.
36
Section 2.22.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
38
Section 2.23.
Letters of Credit.
40
Section 2.24.
Increase/Decrease of Commitments; Additional Lenders.
45
Section 2.25.
Mitigation of Obligations.
46
Section 2.26.
Replacement of Lenders.
46
ARTICLE 3 CONDITIONS PRECEDENT TO REVOLVING LOANS AND LETTERS OF CREDIT
47
Section 3.1.
Conditions To Effectiveness.
47
Section 3.2.
Each Credit Event.
50
Section 3.3.
Delivery of Documents.
50
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
51

 
 

--------------------------------------------------------------------------------


 
Section 4.1.
Existence; Power.
51
Section 4.2.
Organizational Power; Authorization.
51
Section 4.3.
Governmental Approvals; No Conflicts.
51
Section 4.4.
Financial Statements.
51
Section 4.5.
Litigation and Environmental Matters.
52
Section 4.6.
Compliance with Laws and Agreements.
52
Section 4.7.
Investment Company Act, Etc.
52
Section 4.8.
Taxes.
52
Section 4.9.
Margin Regulations.
52
Section 4.10.
ERISA.
53
Section 4.11.
Ownership of Property.
53
Section 4.12.
Disclosure.
53
Section 4.13.
Labor Relations.
54
Section 4.14.
Subsidiaries.
54
Section 4.15.
Insolvency.
54
Section 4.16.
Reserved.
54
Section 4.17.
OFAC.
54
Section 4.18.
Patriot Act.
55
Section 4.19.
Reserved.
55
Section 4.20.
Security Documents.
55
Section 4.21.
Debarment and Suspension.
56
ARTICLE 5 AFFIRMATIVE COVENANTS
56
Section 5.1.
Financial Statements and Other Information.
56
Section 5.2.
Notices of Material Events.
57
Section 5.3.
Existence; Conduct of Business.
58
Section 5.4.
Compliance with Laws, Etc.
58
Section 5.5.
Payment of Obligations.
58
Section 5.6.
Books and Records.
58
Section 5.7.
Visitation, Inspection, Etc.
59
Section 5.8.
Maintenance of Properties; Insurance.
59
Section 5.9.
Use of Proceeds and Letters of Credit.
59
Section 5.10.
Intentionally Deleted.
59
Section 5.11.
Additional Subsidiaries.
60
Section 5.12.
Further Assurances.
61
ARTICLE 6 FINANCIAL COVENANTS
62
Section 6.1.
Leverage Ratio.
62
Section 6.2.
Fixed Charge Coverage Ratio.
62
ARTICLE 7 NEGATIVE COVENANTS
62
Section 7.1.
Indebtedness and Disqualified Stock.
62
Section 7.2.
Negative Pledge.
64
Section 7.3.
Fundamental Changes.
65

 
 
ii

--------------------------------------------------------------------------------


 
Section 7.4.
Investments, Loans, Etc.
65
Section 7.5.
Restricted Payments.
66
Section 7.6.
Sale of Assets.
67
Section 7.7.
Transactions with Affiliates.
68
Section 7.8.
Restrictive Agreements.
68
Section 7.9.
Sale and Leaseback Transactions.
69
Section 7.10.
Hedging Transactions.
69
Section 7.11.
Amendment to Material Documents.
69
Section 7.12.
Accounting Changes.
69
ARTICLE 8 EVENTS OF DEFAULT
69
Section 8.1.
Events of Default.
69
Section 8.2.
Application of Proceeds from Collateral.
72
ARTICLE 9 THE ADMINISTRATIVE AGENT
73
Section 9.1.
Appointment of Administrative Agent.
73
Section 9.2.
Nature of Duties of Administrative Agent.
74
Section 9.3.
Lack of Reliance on the Administrative Agent.
75
Section 9.4.
Certain Rights of the Administrative Agent.
75
Section 9.5.
Reliance by Administrative Agent.
75
Section 9.6.
The Administrative Agent in its Individual Capacity.
75
Section 9.7.
Successor Administrative Agent.
76
Section 9.8.
Authorization to Execute other Loan Documents; Collateral.
76
Section 9.9.
Benefits of Article 9.
78
Section 9.10.
Titled Agents.
78
ARTICLE 10 MISCELLANEOUS
78
Section 10.1.
Notices.
78
Section 10.2.
Waiver; Amendments.
79
Section 10.3.
Expenses; Indemnification.
81
Section 10.4.
Successors and Assigns.
82
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process.
86
Section 10.6.
WAIVER OF JURY TRIAL.
86
Section 10.7.
Right of Setoff.
87
Section 10.8.
Counterparts; Integration.
87
Section 10.9.
Survival.
87
Section 10.10.
Severability.
88
Section 10.11.
Confidentiality.
88
Section 10.12.
Interest Rate Limitation.
88
Section 10.13.
Waiver of Effect of Corporate Seal.
89
Section 10.14.
Patriot Act.
89

 
 
iii

--------------------------------------------------------------------------------


 
 
Schedules
         
Schedule I
-
Applicable Margin and Applicable Percentage
Schedule II
-
Revolving Commitment Amounts
Schedule 1.1(a)
-
Certain Non-Recurring Losses
Schedule 2.23
-
Existing Letters of Credit
Schedule 4.5
-
Environmental Matters
Schedule 4.14
-
Subsidiaries
Schedule 4.21
-
Debarment and Suspension
Schedule 7.1(b)
-
Outstanding Indebtedness
Schedule 7.1(d)
-
Outstanding Intercompany Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments
Schedule 7.6(g)
-
Sale of Assets
     
Exhibits
         
Exhibit A
-
Form of Revolving Credit Note
Exhibit B
-
Reserved
Exhibit C
-
Reserved
Exhibit D
-
Form of Swingline Note
Exhibit E
-
Form of Assignment and Assumption
Exhibit F
-
Form of Subsidiary Guaranty Agreement
Exhibit G
-
Form of Security Agreement
Exhibit H
-
Form of Pledge Agreement
     
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.8
-
Form of Notice of Continuation/Conversion
Exhibit 5.1(c)
-
Form of Compliance Certificate

 
 
iv

--------------------------------------------------------------------------------


 
REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of January 25, 2008, by and among MAXIMUS, INC., a Virginia corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a
$50,000,000 revolving credit facility in favor of the Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, the letter of credit subfacility and the swingline
subfacility in favor of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
ARTICLE 1
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.                                 Definitions.  In addition to the
other terms defined herein, the following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):
 
“Additional Lender” shall have the meaning given to such term in Section 2.24.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 20%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
 

--------------------------------------------------------------------------------


 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $50,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety-five
percent (95%) of the total consolidated revenue of the Borrower and its Domestic
Subsidiaries for the most recent Fiscal Quarter as shown on the financial
statements most recently delivered or required to be delivered pursuant to
Section 5.1(a) or (b), as the case may be.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date, or the letter of credit fee, as the
case may be, a percentage per annum determined by reference to the applicable
Leverage Ratio from time to time in effect as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level VI as set forth on Schedule I until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above. The provisions of this definition are in
addition to rights of the Administrative Agent and Lenders with respect to
Section 2.14(c) and Article 8 and other of their respective rights under this
Agreement.  Notwithstanding the foregoing, the Applicable Margin from the
Closing Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending December 31, 2007, are required to be delivered shall be
at Level I as set forth on Schedule I.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or (b)
and the Compliance Certificate required by Section 5.1(c); providedfurther, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level VI as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. The provisions of
this definition are in addition to rights of the Administrative Agent and
Lenders with respect to Section 2.14(c) and Article 8 and other of their
respective rights under this Agreement.  Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
December 31, 2007, are required to be delivered shall be at Level I as set forth
on Schedule I.
 
 
2

--------------------------------------------------------------------------------


 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, an Index Rate Loan or Eurodollar Loan or a notice with respect to
any of the foregoing, any day on which dealings in Dollars are carried on in the
London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period, but excluding (a) expenditures made to fund the
purchase price for assets acquired in Permitted Acquisitions and (b)
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed with insurance proceeds, cash
awards arising from a taking by eminent domain or condemnation or cash proceeds
of asset dispositions reinvested in replacement assets.
 
 
3

--------------------------------------------------------------------------------


 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean, with respect to any Person, all non-redeemable
shares, interests, participations or other equivalents, however designated,
whether voting or non-voting) of such Person’s capital, now outstanding or
issued or acquired hereafter, including common stock, preferred stock,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership
interest.  When used herein or in the other Loan Documents, “Capital Stock”
shall mean the Capital Stock of the Borrower or any of its Subsidiaries (to the
extent issued to a Person other than the Borrower), whether common or preferred.
 
“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.4(b).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 30% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
 
4

--------------------------------------------------------------------------------


 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
 
“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus(ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) federal, state and local
income tax expenseand tax expense attributable to value-added taxes, in each
case,determined on a consolidated basis in accordance with GAAP, (C)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP,(D) any fees, expenses or other costs incurred in connection with the
closing of the loans, (E) non-recurring losses related to the Texas subcontract
with Accenture and the District of Columbia contract settlement and legal
expenses incurred during the Fiscal Year ending September 30, 2007, in amounts
not to exceed those set forth on Schedule 1.1(a), (F) anynon-cashloss from the
sale and/or divestiture of businesses or assets permitted by this Agreement
(other than non-cash charges that require the creation of a reserve for future
cash charges), (G) all other non-cash charges, expenditures or losses (other
than non-cash charges that require the creation of a reserve for future cash
charges), and (H) all other non-recurring charges acceptable to the
Administrative Agentin its sole and absolute discretion, minus(iii) to the
extent added in determining Consolidated Net Income for such period, any
aggregate net gain from the sale and/or divestiture of businesses or assets
permitted by this Agreement out of the ordinary course of business, as all of
the foregoing are determined on a consolidated basis in accordance with GAAP,in
each case for such period.  Consolidated EBITDA shall include the pro forma
Consolidated EBITDA of any Person or business acquired for the applicable period
preceding such acquisition, not to exceed four Fiscal Quarters, so long as the
calculation thereof is done in a manner reasonably calculated to comply with
GAAP and such calculation is detailed in the supporting calculations to each
applicable Compliance Certificate as detailed and measured to the Administrative
Agent’s reasonable satisfaction.
 
 
5

--------------------------------------------------------------------------------


 
 “Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense during such period, (ii) scheduled principal payments required to be
made on Consolidated Total Debt during such period, and (iii) cash dividends
paid during such period.  Consolidated Fixed Charges shall include the pro forma
Consolidated Fixed Charges of any Person or business acquired, annualized from
the date of acquisition for a period not to exceed four fiscal quarters so long
as the calculation thereof is done in a manner reasonably calculated to comply
with GAAP and such calculation is detailed in the supporting calculations to
each applicable Compliance Certificate as detailed and measured to the
Administrative Agent's reasonable satisfaction.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense (net of interest income),
including without limitation the interest component of any payments in respect
of Capital Lease Obligations capitalized or expensed during such period (whether
or not actually paid during such period) plus (ii) the net amount payable (or
minus the net amount receivable) under Hedging Transactions during such period
(whether or not actually paid or received during such period).
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or any losses attributable to the write-down of assets and (iii) any
equity interest of the Borrower or any Subsidiary of the Borrower in the
unremitted earnings of any Person that is not a Subsidiary.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto and Indebtedness described in Section 7.1(j).  For purposes
of determining the amount of attributed Indebtedness from Hedging Obligations,
the “principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.14(c).
 
“Disqualified Stock” shall mean any Capital Stock which, by its terms (or by the
terms of any security or instrument into which it is convertible or for which it
is exchangeable), or upon the happening of any event, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Revolving Commitment Termination Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Capital Stock referred to in clause
(a) above, in each case at any time prior to the first anniversary of the
Revolving Commitment Termination Date.
 
 
6

--------------------------------------------------------------------------------


 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of a Borrower
organized in the United States, the District of Columbia or any territory
thereof.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources or
the management, Release or threatened Release of any Hazardous Material.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
 
7

--------------------------------------------------------------------------------


 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article 8.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.21(f).
 
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.23.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
 
8

--------------------------------------------------------------------------------


 
“Fee Letter” shall mean that certain fee letter, dated as of December [18],
2007, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and
accepted by Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA less the actual amount of Capital Expenditures by the
Borrower and its Subsidiaries and the actual amount of federal, state and local
income taxes paid by the Borrower and its Subsidiaries to (b) Consolidated Fixed
Charges, in each case measured for the four consecutive Fiscal Quarters ending
on or immediately prior to such date.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United Statesor the
District of Columbia.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Government” shall mean the United States of Americaor any agency or
instrumentality thereof.
 
“Government Contract” means any contract with the Government under which the
Borrower or any Subsidiary is a prime contractor or a subcontractor.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
 
9

--------------------------------------------------------------------------------


 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread  transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade or consistent with past practices; provided, that for
purposes of Section 8.1(g), trade payables overdue by more than 120 days shall
be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above and (xi) below, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.  “Indebtedness” shall not include the obligation
of a Person to make payments after the closing of an acquisition or merger which
are based on financial or performance metrics of the acquisition or merger
target or for consulting, noncompetition or nonsolicitation agreements unless
required to be reflected as a liability of such Person on such Person’s balance
sheet in accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------


 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Index Rate” means that rate per annum effective on any Index Rate Determination
Date which is equal to the quotient of:
 
(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the Index Rate Determination Date; provided, that if no
such offered rate appears on such page, the rate used for such period will be
the per annum rate of interest determined by the Administrative Agent to be the
rate at which U.S. dollar deposits for such period, are offered to the
Administrative Agent in the London Inter-Bank Market as of 11:00 A.M. (London,
England time), on the day which is two (2) Business Days prior to the Index Rate
Determination Date, divided by
 
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate.
 
“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter.
 
 
11

--------------------------------------------------------------------------------


 
“Information Memorandum” shall mean, individually and collectively, any
Confidential Information Memorandum prepared by the Arranger and approved by the
Borrower in connection with a request for Additional Commitment Amounts,
relating to the Borrower and the transactions contemplated by this Agreement and
the other Loan Documents.
 
“Insignificant Subsidiary” shall mean at any time any direct or indirect
Subsidiary of the Borrower having: (a) assets in an amount less than 2% of the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis as of the last day of each of the two Fiscal Quarters most recently ended
as of or prior to such time; or (b) revenues in an amount less than 2% of the
total revenues of the Borrower and its Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of each of the two Fiscal Quarters
most recently ended as of or prior to such time.
 
“Intercompany Note” shall mean one or more promissory notes, in the form
delivered to the Administrative Agent on the Closing Date or otherwise in form
and substance satisfactory to the Administrative Agent, collectively evidencing
any and all intercompany indebtedness by and among the Borrower, each other Loan
Party and each Subsidiary that is not a Loan Party, which promissory note(s), to
the extent amounts thereunder are owing to the Borrower or another Loan Party,
shall be pledged by the Borrower and the other Loan Parties to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Security
Agreement as a Pledged Note (as therein defined), and with the obligations of
the Borrower and the other Loan Parties thereunder subordinated to the
Obligations on terms and conditions satisfactory to the Administrative Agent in
its sole discretion.
 
“Interest Period” shall mean, with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:
 
(i)            the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)            any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
 
(iv)            no Interest Period may extend beyond the Revolving Commitment
Termination Date.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.23.
 
 
12

--------------------------------------------------------------------------------


 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $25,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the Eurodollar Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (New York
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).  For the avoidance of doubt, precautionary UCC filings in
respect of operating leases shall not be deemed to be Liens.
 
 
13

--------------------------------------------------------------------------------


 
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Subsidiary Guaranty Agreement, the Security Documents
(including the Pledge Agreement), all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole, (ii) the rights and remedies of
the Administrative Agent, the Issuing Bank, Swingline Lender and the Lenders
under any of the Loan Documents, or (iii) the legality, validity or
enforceability of any of the Loan Documents.
 
“Material Contract” means any contract or other arrangement (other than the Loan
Documents), whether written or oral, to which theBorrower or any Subsidiary is a
party (a) resulting in annual gross revenuesof more than 5% of the annual
consolidated gross revenues of the Borrower and its Subsidiaries, or (b) as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets in an amount equal to at least 5% of the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis as of the last day of each of the two Fiscal Quarters most recently ended
as of or prior to such time; or (b) revenues in an amount equal to at least 5%
of the total revenues of the Borrower and its Subsidiaries on a consolidated
basis for the 12-month period ending on the last day of each of the two Fiscal
Quarters most recently ended as of or prior to such time.
 
“McLean Property” shall mean the real property and improvements thereon owned by
the Borrower and located at 1356 Beverly Road, McLean, Virginia, having an
approximate appraised value of $5,000,000.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
 
14

--------------------------------------------------------------------------------


 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds” means proceeds received in cash from (a) any sale or
dispositions of property, net of (i) the out-of-pocket cash costs, fees and
expenses paid or required to be paid in connection therewith (including
reasonable and customary broker’s fees or commissions and reasonable and
customary legal fees), (ii) taxes paid or reasonably estimated to be payable in
connection therewith (including transfer and similar taxes), (iii) amounts
provided and maintained in an escrow account or maintained as a reserve against
any liabilities under any indemnification obligations or purchase price
adjustment associated with such sale or disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), and (iv) any amount required to be
paid or prepaid on Indebtedness (other than the Obligations and Indebtedness
owing to any Affiliate) secured by the property subject thereto (together with
any accrued and unpaid interest thereon, premium or penalty or other amount
payable with respect thereto) or (b) any incurrence of Indebtedness, net of
actual and reasonable broker’s, advisor’s and investment banking fees and other
reasonable out-of-pocket underwriting discounts, commissions and other
reasonable out-of-pocket cash costs, fees and expenses, in each case incurred in
connection with such transaction; provided, however, that any such proceeds
received by any Subsidiary of the Borrower that is not a wholly-owned Subsidiary
of the Borrower shall constitute “Net Cash Proceeds” only to the extent of the
aggregate direct and indirect beneficial ownership interest of the Borrower
therein; provided, further, that none of the listed costs, fees, discounts or
expenses will be deducted to the extent the same are payable to Affiliates.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Hedging Obligations owed by any Loan Party to any Lender or Affiliate of any
Lender, (c) all Treasury Management Obligations, and (d) all obligations and
indebtedness of the Borrower or any other Loan Party under corporate card
agreements, arrangements or programs (including, without limitation, purchasing
and travel and entertainment card agreements, arrangements or programs)
maintained with any Lender, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.
 
 
15

--------------------------------------------------------------------------------


 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” shall mean an acquisition by the Borrower or any of its
Subsidiaries of a majority or minority of the Capital Stock of another entity,
or the assets of another entity or a division or other business segment or unit
thereof, whether through purchase, merger, or other business combination or
transaction, provided that (i) the entity or business so acquired is in the same
line of business as the Borrower and its Subsidiaries or a business reasonably
related or incidental thereto, (ii) such acquisition is initiated and effected
on a non-hostile basis, (iii) at least 10 Business Days prior to the
consummation of such transaction, the Borrower shall give written notice of such
transaction to the Administrative Agent (the “Acquisition Notice”), which shall
include either (x) the final acquisition agreement or the then current draft of
the acquisition agreement or (y) a reasonably detailed description of the
material terms of such Permitted Acquisition (including, without limitation, the
purchase price and method and structure of payment), (iv) on the date of such
acquisition and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and all representations and warranties
shall be and remain true and correct in all material aspects (other than such
representations as are stated to be made as of a particular date, which
representations shall be true and correct in all material respects as of such
date), (v) after giving effect to such acquisition, the Borrower and its
Subsidiaries shall otherwise be in compliance, on a Pro Forma Basis, with all
financial and negative covenants contained in Articles 6 and 7 of this
Agreement, which shall be recomputed as of the day of the most recently ended
fiscal quarter (for which financial statements are required to have been
delivered), and the Borrower shall have delivered to the Administrative Agent a
certificate of the chief financial officer or treasurer to such effect; and
(vi) the entity so acquired and/or the Borrower and its Subsidiaries acquiring
any assets shall be solvent after giving effect to such acquisition and shall
have executed and delivered all guarantees, collateral agreements and related
documents required under the Loan Documents; provided, further, that no
acquisition shall be effected without the prior written approval of the
Administrative Agent and the Required Lenders where the total consideration paid
(including all Indebtedness incurred or assumed (but excluding any common
Capital Stock of the Borrower issued or delivered as consideration)) (x) exceeds
$20,000,000 in any single transaction or series of related transactions, or (y)
when taken together with all other acquisitions effected during the same Fiscal
Year, exceeds $45,000,000.
 
 
16

--------------------------------------------------------------------------------


 
“Permitted Encumbrances” shall mean:
 
(i)            Liens imposed by law for taxes or other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
 
(ii)            statutory Liens of landlords, suppliers, carriers, warehousemen,
mechanics, materialmen and similar Liens arising by operation of law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
 
(iii)            Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
 
(iv)            Liens and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
 
(v)            judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
 
17

--------------------------------------------------------------------------------


 
(vi)            easements, zoning restrictions, defects in title, licenses,
reservations, restrictions, covenants, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially impair the value or
marketability of the affected real property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
 
(vii)            Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction;
 
(viii)                       leases (other than capital leases) to which any
Loan Party is a party as lessee made in the ordinary course of business and the
title and interest of a lessor or sublessor in and to personal property leased
or subleased (other than through a capital lease), in each case extending only
to such personal property;
 
(ix)            non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;
 
(x)            non-exclusive licenses of Intellectual Property (as defined in
the Security Agreement) granted by the Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Borrower and its Subsidiaries, taken as
a whole;
 
(xi)            possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments permitted by this
Agreement; provided that such Liens (i) attach only to such Investments and (ii)
secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing or otherwise; and
 
(xii)            trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse its expenses and to indemnify it under the terms thereof.
 
“Permitted Investments” shall mean:
 
(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(ii)            (a) debt securities with a maturity of 365 days or less issued
by any member nation of the European Union, Switzerland, Canada or any of its
provinces, Australia or any other country whose debt securities are rated by S&P
and Moody’s A-1 or P-1, or the equivalent thereof (if a short-term debt rating
is provided by either) or at least AA or AA2, or the equivalent thereof (if a
long-term unsecured debt rating is provided by either) (each such jurisdiction,
an “Approved Jurisdiction”) or any agency or instrumentality of an Approved
Jurisdiction, provided that the full faith and credit of the Approved
Jurisdiction is pledged in support of such debt securities or such debt
securities constitute a general obligation of the Approved Jurisdiction, (b)
debt securities in an aggregate principal amount not to exceed $1,000,000 with a
maturity of 365 days or less issued by any nation in which any Subsidiary of US
Borrower have cash which is the subject of restrictions on export or any agency
or instrumentality of such nation, provided that the full faith and credit of
such nation is pledged in support of such debt securities or such debt
securities constitute a general obligation of such nation and (c) shares of any
money market fund that (1) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) or (b)
above, (2) has net assets in excess of $500,000,000 and (3) has obtained from
either S&P or Moody's the highest rating obtainable for such a money market fund
in the relevant country;
 
 
18

--------------------------------------------------------------------------------


 
(iii)            commercial paper having a rating, at the time of acquisition
thereof, by S&P of at least A-1 or by Moody’s of at least P-1 and in either case
maturing within six months from the date of acquisition thereof;
 
(iv)            certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(v)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above;
 
(vi)            mutual funds investing solely in any one or more of the
Permitted Investments described in clauses (i) through (iv) above;
 
(vii)            shares of money market, mutual or similar funds having net
assets in excess of $500,000,000 maturing or being due or payable in full not
more than 180 days after acquisition thereof and the investments of which are
limited to investment grade securities (i.e., securities rated at least Baa1 by
Moody’s or at least BBB+ by S&P);
 
(viii)                       auction rate securities with an interest reset date
not more than 180 days after acquisition thereof and rated at least Aa3 by
Moody’s or at least AA- by S&P; and
 
(ix)            variable rate demand notes rated at least Aa3 by Moody’s or at
least AA- by S&P.
 
“Permitted Refinancing” means, with respect to any Indebtedness for borrowed
money, extensions, renewals, and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof.
 
 
19

--------------------------------------------------------------------------------


 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
date hereof and substantially in the form of Exhibit H, executed by the Borrower
and each Subsidiary Loan Party that owns any Capital Stock of another
Subsidiary, in favor of the Administrative Agent for the benefit of the Lenders,
pursuant to which such Loan Parties shall pledge all of the Capital Stock of its
Domestic Subsidiaries and 65% of the Capital Stock of its direct Foreign
Subsidiaries, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Pro Forma Basis” means, with respect to any determination on any date of
(a) the Leverage Ratio, (b) the Fixed Charge Coverage Ratio, (c) Consolidated
EBITDA, (d) Consolidated Interest Expense, or (e) any financial calculation
included within or required to be made in connection with such terms, that each
Permitted Acquisition (or other acquisition of a Person approved by the Required
Lenders) occurring within the period of four Fiscal Quarters for which such
determination is being made shall include or exclude, as the case may be, those
components of such ratios or calculations attributable to any business or assets
that have been acquired (including through mergers or consolidations) during
such period, on a pro formabasis for such period as if each such Permitted
Acquisition (or other acquisition of a Person approved by the Required Lenders)
had been consummated (and any Indebtedness incurred or repaid in connection
therewith had been incurred or repaid, as the case may be) on the first day of
such period, based on historical results accounted for in accordance with GAAP,
and provided that such components to be so attributed shall have been approved
by the Administrative Agent in its reasonable discretion.
 
“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
 
20

--------------------------------------------------------------------------------


 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 51% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 51% of the
Revolving Credit Exposure; provided that, notwithstanding the foregoing, in no
event shall “Required Lenders” mean less than two Lenders if there are then at
least two Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief executive officer or the chief financial officer of the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Assumption executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean (i) January 25, 2013,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
 
21

--------------------------------------------------------------------------------


 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.
 
“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof and substantially in the form of Exhibit G, made by the Borrower and all
Domestic Subsidiaries of the Borrower that are Material Subsidiaries in favor of
the Administrative Agent for the benefit of the Lenders.
 
“Security Documents” shall mean the Pledge Agreement, the Security Agreement and
each of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant thereto or pursuant to Section 5.12.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled (within the meaning of GAAP), by the parent
or one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.  Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
 
“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit F, made by
all Domestic Subsidiaries of the Borrower that are Material Subsidiaries in
favor of the Administrative Agent for the benefit of the Lenders.
 
“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Subsidiary of the Borrower pursuant to Section 5.11.
 
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
 
22

--------------------------------------------------------------------------------


 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.
 
“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Swingline Lender and accepted by the Borrower.  The Borrower is under no
obligation to accept this rate, and the Swingline Lender is under no obligation
to provide it.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2.                                 Classifications of Revolving Loans
and Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g. a “Revolving Loan”) or by Type (e.g. a “Eurodollar
Loan,” “Index Rate Loan” or “Base Rate Loan”) or by Class and Type (e.g.
“Revolving Eurodollar Loan”).  Borrowings also may be classified and referred to
by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”)
or by Class and Type (e.g. “ Revolving Eurodollar Borrowing”).
 
 
23

--------------------------------------------------------------------------------


 
Section 1.3.                                 Accounting Terms and
Determination.  Unless otherwise defined or specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP as in effect from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Borrower delivered pursuant to Section 5.1(a);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article 6 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article 6
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required
Lenders.  All calculations of (a) Leverage Ratio, (b) Fixed Charge Coverage
Ratio, (c) Consolidated EBITDA, (d) Consolidated Interest Expense and (e) each
financial calculation included within or required to be made in connection with
any such terms shall be made on a Pro Forma Basis.
 
Section 1.4.                                 Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
 
ARTICLE 2
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.                                 General Description of
Facilities.  Subject to and upon the terms and conditions herein set forth,
(i) the Lenders hereby establish in favor of the Borrower a revolving credit
facility pursuant to which each Lender severally agrees (to the extent of such
Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.23, (iii) the Swingline Lender agrees to
make Swingline Loans in accordance with Section 2.4, and (iv) each Lender agrees
to purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.
 
 
24

--------------------------------------------------------------------------------


 
Section 2.2.                                 Revolving Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans, ratably in proportion to its Pro Rata Share, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the sum of the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount.  During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.
 
Section 2.3.                                 Procedure for Revolving
Borrowings.  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x)
prior to 11:00 a.m. (New York time) on the same Business Day as the requested
date of each Base Rate Borrowing or Index Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to the requested date of each
Eurodollar Borrowing.  Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) the Type of
such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period).  Each
Revolving Borrowing shall consist entirely of Base Rate Revolving Loans, Index
Rate Revolving Loans or Eurodollar Revolving Loans, as the Borrower may request,
provided, that on the Closing Date all Revolving Loans shall be Index Rate
Revolving Loans.  The aggregate principal amount of each Eurodollar Borrowing
shall be not less than $100,000 or a larger multiple of $100,000, and the
aggregate principal amount of each Base Rate Borrowing and Index Rate Borrowing
shall not be less than $50,000 or a larger multiple of $50,000; provided, that
Index Rate Revolving Loans or Base Rate Revolving Loans, respectively, made
pursuant to Section 2.4 or Section 2.23(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed five.  Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
 
Section 2.4.                         Swingline Commitment.
 
(a)              Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
 
 
25

--------------------------------------------------------------------------------


 
(b)              The Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time in accordance with the treasury and cash management
services and products provided to the Borrower by the Swingline Lender (the
“Cash Management Swingline Loans”).  For other Swingline Loans, the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing substantially in the
form of Exhibit 2.4 attached hereto (“Notice of Swingline Borrowing”) prior to
11:00 a.m. (New York time) on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  Each Swingline Loan shall be an Index Rate Loan, or, if an
agreement as to such rate has been reached, shall accrue interest at the
Swingline Rate with an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender.  The aggregate principal
amount of each Swingline Loan (other than Cash Management Swingline Loans) shall
be not less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower.  The Swingline
Lender will make the proceeds of each Swingline Loan available to the Borrower
in Dollars in immediately available funds at the account specified by the
Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. (New York time) on the requested date of such Swingline Loan.
 
(c)              The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.7, which will be used solely for the repayment of such Swingline Loan.
 
(d)              If for any reason a Base Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.
 
 
26

--------------------------------------------------------------------------------


 
(e)            Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
Section 2.5.                                 Reserved.
 
Section 2.6.                                 Reserved.  
 
Section 2.7.                                 Funding of Borrowings.
 
(a)            Each Lender will make available each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer in immediately
available funds by 2:00 p.m. (New York time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b)            Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (New York time) one (1) Business Day prior to the date
of a Borrowing in which such Lender is to participate that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
 
27

--------------------------------------------------------------------------------


 
(c)            All Revolving Borrowings shall be made by the Lenders on the
basis of their respective Pro Rata Shares. No Lender shall be responsible for
any default by any other Lender in its obligations hereunder, and each Lender
shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.
 
Section 2.8.                                 Interest Elections.
 
(a)            On the Closing Date, each Revolving Loan shall be an Index Rate
Revolving Loan. After the Closing Date, each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing, and in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.8.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)            To make an election pursuant to this Section 2.8, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.8 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. (New York
time) on the same Business Day as the requested date of a conversion into a Base
Rate Borrowing or an Index Rate Borrowing and (y) prior to 11:00 a.m. (New York
time) three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing, an Index Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings, Index Rate Borrowings and Base Rate Borrowings set forth
in Section 2.3.
 
 
28

--------------------------------------------------------------------------------


 
(c)            If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Required Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.
 
(d)            Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)            If a Notice of Revolving Borrowing or a Notice of
Conversion/Continuation does not specify a Type, the Borrower shall be deemed to
have requested an Index Rate Borrowing with respect to the Revolving Loans.
 
Section 2.9.                                 Optional Reduction and Termination
of Commitments.
 
(a)            Unless previously terminated, all Revolving Commitments,
Swingline Commitments and LC Commitments shall terminate on the Revolving
Commitment Termination Date.
 
(b)            Upon at least three (3) Business Days’ (or such lesser time as
the Administrative Agent may agree in the case of the termination of this
Agreement) prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent (which notice shall be irrevocable), the
Borrower may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
2.9 shall be in an amount of at least $1,000,000 and any larger multiple of
$500,000, and (iii) no such reduction shall be permitted which would reduce the
Aggregate Revolving Commitment Amount to an amount less than the outstanding
Revolving Credit Exposures of all Lenders.  Any such reduction in the Aggregate
Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
 
Section 2.10.                                 Repayment of Loans.
 
(a)            The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
 
 
29

--------------------------------------------------------------------------------


 
(b)            The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.
 
Section 2.11.                                 Evidence of Indebtedness.
 
(a)            Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.8, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.8, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof.  The entries made in such records
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded, absent manifest error; provided, that the failure
or delay of any Lender or the Administrative Agent in maintaining or making
entries into any such record or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans (both principal and unpaid
accrued interest) of such Lender in accordance with the terms of this Agreement.
 
(b)            At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender,
as applicable, a Revolving Credit Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.
 
Section 2.12.                                 Optional Prepayments.  The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, without premium or penalty (but subject to the
provisions of Section 2.20), by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
11:00 a.m. (New York time) on the Business Day of such prepayment, provided that
no notice shall be required for the prepayment of any Cash Management Swingline
Loans.  Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment.  If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.14(d).  Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4.  Each prepayment of a Borrowing shall be applied ratably to the
Revolving Loans comprising such Borrowing.
 
 
30

--------------------------------------------------------------------------------


 
Section 2.13.                                 Mandatory Prepayments.
 
(a)            Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets (excluding (i) sales permitted by Section 7.6
(other than clause (c) thereof), (ii) sales of assets the proceeds of which are
invested into the businesses of the Borrower and its Subsidiaries within 180
days after such assets are sold and (iii) so long as no Event of Default has
occurred and is continuing, other sales of assets of the Borrower or any of its
Subsidiaries with an aggregate book value not to exceed $2,500,000 in any Fiscal
Year) the Borrower shall prepay the Loans in an amount equal to the Net Cash
Proceeds from such sale or disposition.  Any such prepayment shall be applied in
accordance with Section 2.13(d) below.
 
(b)            If the Borrower or any of its Subsidiaries issues any debt
securities (other than Indebtedness permitted under Section 7.1) then no later
than the Business Day following the date of receipt of the proceeds thereof,
Borrower shall prepay the Loans in an amount equal to the Net Cash Proceeds
thereof.  Any such prepayment shall be applied in accordance with Section
2.13(d).
 
(c)            Intentionally Deleted.
 
(d)            Subject to Section 8.2, any prepayments made by the Borrower
pursuant to Sections 2.13(a) or (b) above shall be applied as follows: first, to
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to all other fees and
reimbursable expenses of the Lenders and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, pro rata to the Lenders and the Issuing
Bank based on their respective Pro Rata Shares of such fees and expenses; third,
to interests then due and payable on the Loans made to Borrower, pro rata to the
Lenders based on their respective Revolving Commitments; fourth, to the
principal balance of the Swingline Loans, until the same shall have been paid in
full, to the Swingline Lender; fifth, to the principal balance of the Revolving
Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their respective Revolving Commitments and sixth, to cash collateralize
the Letters of Credit in accordance with Section 2.23(g) in an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon.  The Revolving Commitments of the Lenders shall be permanently reduced
by the amount of any prepayments made pursuant to clauses fourth and fifth
above; provided that no permanent reduction in the Revolving Commitments shall
be made in connection with any prepayments made under Section 2.13(a) above if
no Event of Default has occurred and is continuing, and no cash
collateralization in accordance with clause sixth above shall be required if no
Event of Default has occurred and is continuing.
 
(e)            If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.9 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
2.20.  Each prepayment shall be applied first to the Swingline Loans, to the
full extent thereof, second to the Base Rate Loans to the full extent thereof,
third to Index Rate Loans to the full extent thereof and finally to Eurodollar
Loans to the full extent thereof.  If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure.  Such account shall be administered
in accordance with Section 2.23(g) hereof.
 
 
31

--------------------------------------------------------------------------------


 
Section 2.14.                                 Interest on Loans.
 
(a)            The Borrower shall pay interest on each Base Rate Loan at the
Base Rate in effect from time to time and on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus, in each case, the Applicable Margin in effect from time to time.  The
Borrower shall pay interest on each Index Rate Loan at the Index Rate plus the
Applicable Margin in effect from time to time.  The interest rate on Index Rate
Loans shall be established based on the Index Rate in effect on the first Index
Rate Determination Date, and shall be adjusted on each Index Rate Determination
Date thereafter to reflect the Index Rate then in effect.
 
(b)            The Borrower shall pay interest on each Swingline Loan at the
Index Rate plus the Applicable Margin in effect from time to time, or if an
agreement has been reached, the Borrower shall pay interest on each Swingline
Loan at the Swingline Rate in effect from time to time.
 
(c)            At the option of the Required Lenders, while an Event of Default
exists (or automatically after acceleration), the Borrower shall pay interest
(“Default Interest”) with respect to all Eurodollar Loans and at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all Index Rate Loans and Base Rate Loans (including all Swingline
Loans) and all other Obligations hereunder (other than Loans), at an all-in rate
in effect for Base Rate Loans, plus an additional 2% per annum.
 
(d)            Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and
December, and on the Revolving Commitment Termination Date. Interest on all
outstanding Index Rate Loans shall be payable monthly in arrears on the last day
of each calendar month, and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Revolving Loans having an Interest Period in excess of three months, on each day
which occurs every three months after the initial date of such Interest Period,
and on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.
 
 
32

--------------------------------------------------------------------------------


 
(e)            The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.15.                                 Fees.
 
(a)            The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
 
(b)            The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period.  For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.
 
(c)            The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.14(c) or Default Interest is automatically
imposed thereunder as a result of acceleration, the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
 
(d)            The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
 
(e)            Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2008, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); providedfurther, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
 
 
33

--------------------------------------------------------------------------------


 
Section 2.16.                                 Computation of Interest and
Fees. All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
 
Section 2.17.                                 Inability to Determine Interest
Rates.  If prior to the commencement of any Interest Period for any Eurodollar
Borrowing or on the Index Rate Determination Date for any Index Rate Borrowing,
 
(i)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period or the Index Rate on such
Index Rate Determination Date, or
 
(ii)            the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate or the Index Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period or its Index Rate Loans, as
applicable,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or Index Rate Revolving Loans or to continue or convert outstanding Loans
as or into Eurodollar Revolving Loans or Index Rate Revolving Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto and
all Index Rate Loans shall automatically be converted to Base Rate Loans,
unless, in either case, the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.
 
Section 2.18.                                 Illegality.  If any Change in Law
shall make it unlawful or impossible for any Lender to make, maintain or fund
any Eurodollar Loan or Index Rate Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans or Index Rate Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans or Index Rate Loans, shall
be suspended.  In the case of the making of a Eurodollar Revolving Borrowing or
an Index Rate Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Revolving Loan as part of the same Revolving Borrowing for the same
Interest Period and if the affected Eurodollar Revolving Loan is then
outstanding, such Revolving Loan shall be converted to a Base Rate Revolving
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Revolving Loan if such Lender may lawfully continue to
maintain such Revolving Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Revolving Loan to such date, and immediately in the case of an Index Rate
Revolving Loan.  Notwithstanding the foregoing, the affected Lender shall, prior
to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.
 
 
34

--------------------------------------------------------------------------------


 
Section 2.19.                                 Increased Costs.
 
(a)            If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate or the Index Rate hereunder against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate or the Index Rate) or
the Issuing Bank; or
 
(ii)            impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans or Index Rate Loans made by such Lender or any Letter of Credit or any
participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or Index
Rate Loan or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)            If any Lender or the Issuing Bank shall have determined that on
or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy), from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.
 
 
35

--------------------------------------------------------------------------------


 
(c)            A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.19 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 10 days after receipt
thereof.
 
(d)            Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.
 
Section 2.20.                                 Funding Indemnity.  In the event
of (a) the payment of any principal of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion or continuation of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section 2.20 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
 
Section 2.21.                                 Taxes.
 
(a)            Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21(a)) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
 
36

--------------------------------------------------------------------------------


 
(b)            In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)            The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.21) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)            If the Administrative Agent, a Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.21, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.21 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
 
(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Internal Revenue Service Forms W-8 IMY or W-8 EXP.  Each such Foreign
Lender shall deliver to the Borrower and the Administrative Agent such forms on
or before the date that it becomes a party to this Agreement (or in the case of
a Participant, on or before the date such Participant purchases the related
participation).  In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each such Foreign Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).
 
 
37

--------------------------------------------------------------------------------


 
(g)            Upon the Borrower’s reasonable written request, each Lender that
is not a Foreign Lender (other than any such Lender which is taxed as a
corporation for U.S. federal income tax purposes) shall provide two properly
completed and duly executed Internal Revenue Service Form W-9 (or any successor
or other applicable form) to the Borrower certifying that such Lender is exempt
from United States backup withholding tax.
 
Section 2.22.                                 Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.
 
(a)            Each Borrowing hereunder, each payment by the Borrower on account
of any commitment Fee or Letter of Credit fee (other than the fronting fee
payable solely to the Issuing Bank) and any reduction of the Revolving
Commitments of the Lenders shall be made prorata according to the respective Pro
Rata Shares of the relevant Lenders.  Each payment (other than prepayments) in
respect of principal or interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders prorata according to the respective amounts
then due and owing to the Lenders.
 
(b)            Reserved.
 
 
38

--------------------------------------------------------------------------------


 
(c)            Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Loans shall be made
prorata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.  Each payment in respect of LC
Disbursements in respect of any Letter of Credit shall be made to the Issuing
Bank that issued such Letters of Credit.
 
(d)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19, 2.20 or 2.21, or
otherwise) prior to 1:00 p.m. (New York time) on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank and Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.
 
(e)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties, and (iii) last, towards
payment of all other Obligations then due, ratably among the parties entitled
thereto in accordance with the amounts of such Obligations then due to such
parties.
 
(f)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
39

--------------------------------------------------------------------------------


 
(g)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(h)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(b), 2.7(b), 2.22(d), 2.23(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.23.                                 Letters of Credit.
 
(a)            During the Availability Period, the Issuing Bank, in reliance
upon the agreements of the other Lenders pursuant to Section 2.23(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount.  Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit (i) on the Closing Date with respect to all Existing
Letters of Credit and (ii) on the date of issuance with respect to all other
Letters of Credit.  Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.  Notwithstanding anything to the contrary contained
herein, the terms (including the pricing) of the Existing Letters of Credit
shall continue in full force and effect until the Borrower’s initial exercise of
its option to increase the Aggregate Revolving Commitments pursuant to Section
2.24, at which time all of the provisions of this Section 2.23 shall apply to
such Existing Letters of Credit, without further action on the part of the
Administrative Agent, the Issuing Bank, any Lender or the Borrower.
 
 
40

--------------------------------------------------------------------------------


 
(b)            To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article 3 the issuance of such Letter
of Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
 
(c)            At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.23(a) or that one or
more conditions specified in Article 3 are not then satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with the Issuing Bank’s usual and
customary business practices.
 
(d)            The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.7.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
 
 
41

--------------------------------------------------------------------------------


 
(e)            If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 
(f)            To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) above on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.14(c).
 
 
42

--------------------------------------------------------------------------------


 
(g)            If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (h) or (i) of Section 8.1.  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this
paragraph.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not so applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
 
(h)            Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
 
(i)            The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)            Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)            The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
 
 
43

--------------------------------------------------------------------------------


 
(iii)            Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)            Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)            Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.23, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or
 
(vi)            The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(j)            Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued)and to the extent not inconsistent therewith, the governing
law of this Agreement set forth in Section 10.5.
 
 
44

--------------------------------------------------------------------------------


 
Section 2.24.                                 Increase/Decrease of Commitments;
Additional Lenders.
 
(a)            Subject to the terms and conditions of this Section 2.24, and so
long as no Event of Default has occurred and is continuing, the Borrower may, by
written notice to the Administrative Agent from time to time (but not more than
four (4) times during the term of the Loans), request an increase in the
Aggregate Revolving Commitments to an aggregate amount not to exceed $75,000,000
(the amount of any such increase, the “Additional Commitment Amount”).  Such
notice shall set forth (i) the amount of the Additional Commitment Amount being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $10,000,000) and (ii) the date on which the Additional Commitment
Amount is requested to become effective (which shall not be less than 30 days
(or such shorter period as the Administrative Agent may agree) nor more than 60
days after the date of such notice).  Notwithstanding anything to the contrary
contained herein, the Commitment held by the Administrative Agent shall be
reduced to $35,000,000 (from $50,000,000), upon the earlier to occur of (i) June
30, 2008, or (ii) the closing of an increase to the Aggregate Revolving
Commitments pursuant to this Section 2.24.  Such reduction of the Administrative
Agent’s Commitment to $35,000,000 shall be effective (A) whether or not the
Borrower exercises its option under this Section 2.24 or (B) even if the
Borrower exercises its option under this Section 2.24 and the Administrative
Agent and the Arranger cannot syndicate an Additional Commitment Amount of
$15,000,000.  Should the events described in the foregoing clause (B) occur,
then the Aggregate Revolving Commitment Amount shall be the Administrative
Agent’s reduced Commitment of $35,000,000 plus any Additional Commitment Amount
successfully syndicated by the Administrative Agent and the Arranger.  The
provisions of this Section 2.24(a) shall override the provisions of Section 2.22
requiring pro rata reductions to the Commitments.
 
(b)            For a period of ten Business Days following receipt of such
notice, each Lender shall have the right to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.
 
(c)            If any Lender shall not elect to increase its Revolving
Commitment pursuant to subsection (a) of this Section 2.24, the Borrower may
designate another bank or other financial institution (which may be, but need
not be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment and in the case of any other such Person (an “Additional Lender”),
become a party to this Agreement, if not already a Lender; provided, however,
that any new bank or financial institution must be reasonably acceptable to the
Administrative Agent, which acceptance will not be unreasonably withheld,
conditioned or delayed.  The sum of the increases in the Revolving Commitments
of the existing Lenders pursuant to this subsection (b) plus the Revolving
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Additional Commitment Amount.
 
 
45

--------------------------------------------------------------------------------


 
(d)            Reserved.
 
(e)            An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.24 shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower and by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Revolving Credit Notes evidencing such increase in the Revolving Commitments,
and such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the increase in the Revolving Commitments and such
opinions of counsel for the Borrower with respect to the increase in the
Revolving Commitments as the Administrative Agent may reasonably request.
 
(f)            Upon the acceptance of any such agreement by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
agreement and Schedule II shall automatically be deemed amended to reflect the
Revolving Commitments of all Lenders after giving effect to the addition of such
Revolving Commitments.
 
(g)            Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.24 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article 3, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each Lender in each Letter of
Credit then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Lenders shall hold participations in each such
Letter of Credit in proportion to their respective Revolving Commitments.
 
Section 2.25.                                 Mitigation of Obligations.  If any
Lender requests compensation under Section 2.19, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.21, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.19 or Section 2.21, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.
 
Section 2.26.                                 Replacement of Lenders.  If any
Lender is unable to fund any Eurodollar Loan or Index Rate Loan pursuant to
Section 2.18 or if any Lender requests compensation under Section 2.19, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 2.21, or
if any Lender defaults in its obligation to fund Loans hereunder or comply with
the provisions of Section 2.21(f) or if any Lender does not provide its consent
to any proposed waiver or amendment which must be consented to by the Required
Lenders (or such higher percentage or proportion of the Lenders as herein
provided), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Revolving Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.19 or payments
required to be made pursuant to Section 2.21, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
 
 
46

--------------------------------------------------------------------------------


 
ARTICLE 3
 
CONDITIONS PRECEDENT TO REVOLVING LOANS AND LETTERS OF CREDIT
 
Section 3.1.                                 Conditions To Effectiveness.  The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letter of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2).
 
(a)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Arranger (including the Fee Letter). The Administrative Agent shall update the
Borrower with respect to the foregoing out-of-pocket expenses promptly after a
written request from the Borrower therefor, but in no event more frequently than
monthly.
 
(b)            The Administrative Agent (or its counsel) shall have received the
following:
 
(i)            a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
 
47

--------------------------------------------------------------------------------


 
(ii)            duly executed Revolving Credit Notes payable to each Lender
requesting a note and, if requested by the Swingline Lender, the Swingline Note
payable to the Swingline Lender;
 
(iii)            the Subsidiary Guaranty Agreement duly executed by each
Material Subsidiary that is a Domestic Subsidiary;
 
(iv)            the Security Agreement duly executed by the Borrower and each
Material Subsidiary that is a Domestic Subsidiary;
 
(v)            the Pledge Agreement duly executed by the Borrower and each
Subsidiary;
 
(vi)            a certificate of the Secretary or Assistant Secretary of each
Loan Party in form and substance reasonably acceptable to the Administrative
Agent, attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
 
(vii)            certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
such other jurisdictions where such Loan Party qualified to do business as a
foreign corporation as may be reasonably required by the Administrative Agent by
written notice at least 3 Business Days prior to the anticipated Closing Date;
 
(viii)                       Reserved;
 
(ix)            favorable written opinion of Winston & Strawn LLP, special
counsel to the Loan Parties, and favorable written opinions of local counsel to
the Loan Parties in Virginia, in each case, addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;
 
(x)            a certificate, in form and substance acceptable to the
Administrative Agent, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (provided that if such
representations and warranties are qualified by materiality, then the same must
be true and correct in all respects);
 
(xi)            to the extent that any Borrowing is requested by the Borrower on
the Closing Date, a duly executed Notice of Borrowing;
 
 
48

--------------------------------------------------------------------------------


 
(xii)            a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds of the Loans to be
disbursed on the Closing Date, if any;
 
(xiii)                       certified copies of all consents, approvals,
authorizations, registrations and filings and orders required to be made or
obtained under any Requirement of Law, or by any Material Contract of each Loan
Party, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Credit Facility or any transaction being financed with
the proceeds thereof shall be ongoing;
 
(xiv)                       Reserved;
 
(xv)            a Perfection Certificate (as defined in the Security Agreement)
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Persons, and
in the case of the Perfection Certificate, in which the chief executive office
of each such Person is located and in the other jurisdictions reasonably
requested by the Administrative Agent, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted by Section 7.2or
have been or will be contemporaneously released or terminated;
 
(xvi)                       copies of the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
September 30, 2005, September 30, 2006 and September 30, 2007;
 
(xvii)                       a duly completed and executed Compliance
Certificate of the including pro forma calculations of the financial covenants
set forth in Article 6 hereof as of September 30, 2007;
 
(xviii)                       certified copies of all agreements, indentures or
notes governing the terms of any Material Indebtedness and all other Material
Contracts; and
 
(xix)                       a copy of, or a certificate as to coverage under,
the insurance policies required by Section 5.8.
 
Borrower may satisfy its obligation to deliver the financial statements referred
to in clause (xvi) and the Compliance Certificate referred to in clause (xvii)
above by delivering such financial statements and such Compliance Certificate by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower.
 
(c)            The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof (in each
case, to the extent such Capital Stock is certificated) and (ii) each promissory
note pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.
 
 
49

--------------------------------------------------------------------------------


 
(d)            Each document (including, without limitation, any Uniform
Commercial Code financing statement) required by the Security Documents to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein for which perfection is required by the terms of the
applicable Security Document, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.2), shall be
in proper form for filing, registration or recordation.
 
Section 3.2.                                 Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing (but not the
conversion or continuation of existing Loans) and of the Issuing Bank to issue,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 
(a)            at the time of and immediately after giving effect to such
Borrowing or the issuance, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
(b)            at the time of and immediately after giving effect to such
Borrowing or the issuance, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, extension or renewal of such Letter of
Credit, in each case, in all material respects (or, to the extent such
representations or warranties are expressly stated to be made as of a particular
date, such representations and warranties are true and correct in all material
respects as of such date), and, in each case, before and after giving effect
thereto (provided that if any representations and warranties are qualified by
materiality, then the same must be true and correct in all respects); and
 
(c)            the Borrower shall have delivered the required Notice of
Revolving Borrowing or a request for the issuance, renewal or extension of a
Letter of Credit, as the case may be.
 
Each Borrowing and each issuance, extension or renewal of any Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 3.2.
 
Section 3.3.                                 Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article 3, unless otherwise specified, shall be delivered to
the Administrative Agent for the account of each of the Lenders.
 


50

--------------------------------------------------------------------------------


 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.                                 Existence; Power.  The Borrower,
each other Loan Party and each Material Subsidiary (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.2.                                 Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will constitute, valid and binding obligations
of the Borrower or such Loan Party (as the case may be), enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
Section 4.3.                                 Governmental Approvals; No
Conflicts.  The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and actions necessary to
perfect the Liens of the Administrative Agent, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument governing
any Material Indebtedness or any Material Contract binding on the Borrower or
any of its Subsidiaries or any of its assets or give rise to a right thereunder
to require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens created under the Loan
Documents and Liens permitted by Section 7.2.
 
Section 4.4.                                 Financial Statements.  The Borrower
has furnished to each Lender the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of September 30, 2007, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended audited by Ernst & Young LLP.  Such financial statements
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as of such date and the consolidated results of operations for such
periods in conformity with GAAP consistently applied.  Since the date of
issuance of the September 30, 2007 financial statements and notes thereto, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------


 
Section 4.5.                                 Litigation and Environmental
Matters.
 
(a)            Except for the matters set forth on Schedule 4.5, no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
 
(b)            Except for the matters set forth on Schedule 4.5, except as could
not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
Section 4.6.                                 Compliance with Laws and
Agreements.  The Borrower and each Subsidiary is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.7.                                 Investment Company Act,
Etc.  Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” or is “controlled” by an “investment company”, as such terms are
defined in, or is required to register under, the Investment Company Act of
1940, as amended, or (b) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.
 
Section 4.8.                                 Taxes.  The Borrower and its
Subsidiaries have timely filed or caused to be filed all Federal income tax
returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP.  Neither the Borrower nor any Subsidiary is aware of any proposed material
tax assessment against the Borrower or any Subsidiary.
 
Section 4.9.                                 Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” (with the
respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect) in violation of such Regulation U or for any other purpose that
violates the provisions of the Regulation U.  Neither the Borrower nor its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”
 
 
52

--------------------------------------------------------------------------------


 
Section 4.10.                                 ERISA.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
that if due and payable would not exceed $2,500,000, and the present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that if due and payable would not exceed $2,500,000.
 
Section 4.11.                                 Ownership of Property.
 
(a)            Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than Liens permitted by
this Agreement.  All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Material Subsidiaries are
valid and subsisting and are in full force.
 
(b)            Each of the Borrower and its Material Subsidiaries owns, or is
licensed, or otherwise has the right, to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe in any material respect on the rights of any other Person.
 
(c)            The properties of the Borrower and its Material Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
 
Section 4.12.                                 Disclosure.  The Borrower has
disclosed to the Lenders all agreements, instruments, and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to any of them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.  Neither
the Information Memorandum nor any of the reports (including without limitation
all reports that the Borrower is required to file with the Securities and
Exchange Commission), financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in each case, taken as a whole, in light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions that
management of the Borrower believed to be reasonable at the time such projected
financial information was prepared.
 
 
53

--------------------------------------------------------------------------------


 
Section 4.13.                                 Labor Relations.  There are no
strikes, lockouts or other material labor disputes or grievances against the
Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
unfair labor practice, charges or grievances are pending against the Borrower or
any of its Subsidiaries, or to the Borrower’s knowledge, threatened against any
of them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.  All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.14.                                 Subsidiaries.  Schedule 4.14 sets
forth the name of, the ownership interest of the Borrower in, the jurisdiction
of incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
 
Section 4.15.                                 Insolvency.  After giving effect
to the execution and delivery of the Loan Documents, the making of the Loans
under this Agreement, neither the Borrower, nor any Loan Party nor any
Subsidiary (other than Insignificant Subsidiaries, as the case may be) will be
“insolvent,” within the meaning of such term as defined in § 101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
 
Section 4.16.                                 Reserved. 
 
Section 4.17.                                 OFAC.  No Loan Party (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
 
54

--------------------------------------------------------------------------------


 
Section 4.18.                                 Patriot Act.  Each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
Section 4.19.                                 Reserved.  
 
Section 4.20.                                 Security Documents.
 
(a) The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and the proceeds thereof, in
which a security interest may be perfected under the New York Uniform Commercial
Code as in effect at the relevant time by filing of financing statements or
obtaining control or possession, and the Lien created under the Security
Agreement is (or will be, upon the filing of appropriate financing statements
and grants of security in Intellectual Property, the execution of appropriate
control agreements and delivery of certificated securities and instruments to
the Administrative Agent, in each case, to the extent required by the terms of
the Security Agreement) a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral), in each case
prior and superior in right to any other person, other than with respect to
Liens permitted by Section 7.2.
 
(b)            The Pledge Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Pledged Collateral (as defined in the Pledge Agreement) and the proceeds
thereof, and, when such Collateral is delivered to the Administrative Agent,
together with stock powers duly executed in blank, the Pledge Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgor thereunder in such Collateral, in each case prior
and superior in right to any other Person.
 
 
55

--------------------------------------------------------------------------------


 
Section 4.21.                                 Debarment and Suspension.  Except
as set forth on Schedule 4.21, no event has occurred and, to the knowledge of
the Borrower, no condition exists that is reasonably likely to result in the
debarment or suspension of a Loan Party from any contracting with the
Government, and no Loan Party nor any Affiliate of a Loan Party has been subject
to any such debarment or suspension prior to the date of this Agreement.  There
is no Government investigation or inquiry pending, or to the knowledge of the
Borrower, threatened, against any Loan Party involving fraud, deception or
willful misconduct in connection with any Government Contract of a Loan Party or
a Subsidiary or any activities of any Loan Party or any Subsidiarythat could
reasonably be expected to have a Material Adverse Effect.
 
ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1.                                 Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent:
 
(a)            as soon as available and in any event within 90 days after the
end of each Fiscal Year of Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Ernst & Young LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
 
(b)            as soon as available and in any event within 45 days after the
end of each Fiscal Quarter of the Borrower, an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and the related unaudited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;
 
(c)            concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower;
 
 
56

--------------------------------------------------------------------------------


 
(d)            Intentionally Deleted;
 
(e)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
(f)            not less than ten days prior to such change, written notice of
any change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or form of organization or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed;
 
(g)            within 30 days after the commencement of each Fiscal Year, a
budget for such Fiscal Year;
 
(h)            concurrently with the delivery of the Compliance Certificate
referred to in clause (c) above, a listing of the bonded contracts of the
Borrower and its Subsidiaries and the receivables related to each such contract
(on a contract-by-contract basis);
 
(i)            concurrently with the delivery of the Compliance Certificate
referred to in clause (c) above, a listing of all intercompany Indebtedness of
the Borrower and its Subsidiaries, which listing shall contain a separate
listing of all such intercompany Indebtedness issued as consideration in, or to
provide all or any portion of the funds utilized to consummate a Permitted
Acquisition; and
 
(j)            promptly following any request therefor by the Administrative
Agent or any Lender, such other information regarding the results of operations,
business affairs and financial condition of the Borrower or any Subsidiary as
the Administrative Agent or any Lender may reasonably request.
 
Section 5.2.                                 Notices of Material Events.
 
(a)            The Borrower will furnish to the Administrative Agent and each
Lender prompt written notice of the following after a Responsible Officer of the
Borrower has knowledge thereof:
 
(i)            the occurrence of any Default or Event of Default;
 
(ii)            the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or, to the knowledge
of the Borrower, affecting the Borrower or any Subsidiary which could reasonably
be expected to result in a Material Adverse Effect;
 
(iii)            the occurrence of any event or any other development by which
the Borrower or any of its Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
 
 
57

--------------------------------------------------------------------------------


 
(iv)            the occurrence of any ERISA Event that alone, or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $2,500,000;
 
(v)            the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries;
 
(vi)            promptly after any Loan Party’s receipt thereof, notice of any
final decision of a contracting officer disallowing costs, which disallowed
costs arise out of any audit of Government Contracts of any Loan Partyand which
could reasonably be expected to have a Material Adverse Effect; and
 
(vii)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
(b)            Each notice delivered under this Section 5.2 shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
 
Section 5.3.                                 Existence; Conduct of
Business.  The Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.
 
Section 5.4.                                 Compliance with Laws, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA and OSHA, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.5.                                 Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay and discharge at
or before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where the failure
to make payment or to discharge could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.6.                                 Books and Records.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.
 
 
58

--------------------------------------------------------------------------------


 
Section 5.7.                                 Visitation, Inspection, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or one of its representatives or
designees (which may be any Lender), to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom, to
discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or any Lender may reasonably request after
reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required;
provided, further, that so long as no Event of Default exists, the Borrower
shall not be required to reimburse the Administrative Agent for visits or
inspections made more frequently than once each Fiscal Year.  If an Event of
Default has occurred and is continuing, the Administrative Agent may discuss the
status of Government Contracts of each Loan Party with the applicable
contracting officers.  The Administrative Agent agrees to (a) give the Borrower
not fewer than two days’ prior written notice of taking any action described in
the preceding sentence, (b) obtain the Borrower’s permission (which is not to be
unreasonably withheld, conditioned or delayed) prior to contacting the
contracting officer under any Government Contract, and (c) provide the Borrower
an opportunity to participate in any such discussion.
 
Section 5.8.                                 Maintenance of
Properties; Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations, and (c) with respect to the Borrower and its Domestic
Subsidiaries that are Material Subsidiaries, at all times shall name
Administrative Agent as additional insured on all liability policies of the
Borrower and its Subsidiaries.
 
Section 5.9.                                 Use of Proceeds and Letters of
Credit.  The Borrower will use the proceeds of all Loans to refinance the
Indebtedness of the Borrower outstanding and pay transactional expenses related
thereto, finance working capital needs and Permitted Acquisitions and pay
transactional expenses related thereto, repurchases of shares of Capital Stock
permitted by this Agreement, finance Capital Expenditures and for other general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes and to make Capital
Expenditures and consummate Permitted Acquisitions, in each case to the extent
permitted by the terms and conditions of this Agreement and the other Loan
Documents.
 
Section 5.10.                                 Intentionally Deleted.
 
 
59

--------------------------------------------------------------------------------


 
Section 5.11.                                 Additional Subsidiaries.  If any
Domestic Subsidiary that is a Material Subsidiary is acquired or formed after
the Closing Date, the Borrower will promptly notify the Administrative Agent and
the Lenders thereof and, within twenty (20) Business Days after any such
Domestic Subsidiary is acquired or formed, will cause such Domestic Subsidiary
to become a Subsidiary Loan Party if such Domestic Subsidiary is a Material
Subsidiary.  If any Domestic Subsidiary in existence as of the Closing Date
becomes a Material Subsidiary after the Closing Date, the Borrower will promptly
notify the Administrative Agent and the Lenders thereof and, within twenty (20)
Business Days after such Domestic Subsidiary becomes a Material Subsidiary, will
cause such Domestic Subsidiary to become a Subsidiary Loan Party.  A Domestic
Subsidiary that is a Material Subsidiary shall become an additional Subsidiary
Loan Party by executing and delivering to the Administrative Agent a Subsidiary
Guaranty Supplement, a Security Agreement and such other Security Documents as
are required by Section 5.12, accompanied by (i) all other Loan Documents
related thereto, (ii) certified copies of certificates or articles of
incorporation or organization, by-laws, membership operating agreements, and
other organizational documents, appropriate authorizing resolutions of the board
of directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1, and (iii) such other documents as the
Administrative Agent may reasonably request.  Such Person shall also pledge, or
cause any Person owning Capital Stock of such Person to pledge (and each Loan
Party that owns, or shall hereafter own, such Capital Stock hereby agrees to
pledge), all Capital Stock of such Person to the Administrative Agent as
security for the Obligations by executing and delivering a new Pledge Agreement
or a joinder to an existing Pledge Agreement, and by delivering the original
stock certificates evidencing such Capital Stock (if certificated) to the
Administrative Agent, together with appropriate stock powers executed in
blank.  No Subsidiary that becomes a Subsidiary Loan Party shall thereafter
cease to be a Subsidiary Loan Party or be entitled to be released or discharged
from its obligations under the Subsidiary Guaranty Agreement or its respective
Security Agreement and Pledge Agreement; provided, however, that the
Administrative Agent and the Lenders agree that any Subsidiary Loan Party that
no longer qualifies as a Material Subsidiary shall be so released or discharged
upon the reasonable written request of the Borrower, subject to reinstatement of
the requirement that such Subsidiary become a Subsidiary Loan Party again, in
accordance with the requirements of this Section 5.11.  In the event that any
Person becomes a Foreign Subsidiary owned directly by the Borrower or a Domestic
Subsidiary of the Borrower, whether pursuant to an acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) no later than sixty (60) days after such Person becomes a
Foreign Subsidiary, or if the Administrative Agent determines in its reasonable
discretion that the Borrower is working in good faith, such longer period as the
Administrative Agent shall permit not to exceed sixty (60) additional days, the
Borrower shall, or shall cause its Domestic Subsidiary owning such Person, (i)
to pledge sixty-five percent (65%) of the Capital Stock of such Foreign
Subsidiary to the Administrative Agent as security for the Obligations pursuant
to a Pledge Agreement, or a joinder to the Pledge Agreement, (ii) to deliver the
original stock certificates evidencing such pledged Capital Stock (if
certificated), together with appropriate stock powers executed in blank and
(iii) to deliver all such other documentation (including without limitation,
lien searches, legal opinions and certified organizational documents) and to
take all such other actions as the Borrower or such Domestic Subsidiary would
have been required to deliver and take pursuant to Section 3.1 if such
Subsidiary had been a Foreign Subsidiary on the Closing Date.  If, at any time,
the aggregate revenue (on a non-consolidated basis) of the Borrower and those
Domestic Subsidiaries that are then Subsidiary Loan Parties are less than the
Aggregate Subsidiary Threshold, then the Borrower shall cause one or more other
Domestic Subsidiaries to become additional Subsidiary Loan Parties, as provided
herein, within twenty (20) Business Days after the Borrower delivers financial
statements pursuant to Section 5.1 that demonstrate that the Aggregate
Subsidiary Threshold is not exceeded so that after including the revenue and
assets of any such additional Subsidiary Loan Parties, the aggregate revenue and
assets (on a non-consolidated basis) of the Borrower and all such Subsidiary
Loan Parties would equal or exceed the Aggregate Subsidiary Threshold.
 
 
60

--------------------------------------------------------------------------------


 
Section 5.12.                                 Further Assurances.  The Borrower
will, and will cause each of its Subsidiaries to, execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust and preparing all documentation
relating to filings under the Assignment of Claims Act) that may be required
under applicable law, or that the Required Lenders or the Administrative Agent
may reasonably request, in order to effectuate the transactions contemplated by
the Loan Documents and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests created or intended to be
created by the Security Documents; provided, however, that notwithstanding
anything else to the contrary in the Loan Documents, none of the Loan Parties
shall be required to make filings under the Assignment of Claims Act for the
assignment of Government Contracts to the Administrative Agent unless (a) such
Government Contract constitutes a Material Contract and (b) the Administrative
Agent shall have requested, in its reasonable discretion, that a filing under
the Assignment of Claims Act be made with respect to such Government
Contract.  The Borrower will cause any subsequently acquired or organized
Subsidiary to become a Loan Party as and to the extent required by Section
5.11.  In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created security interests with respect to such of its assets and
properties and those of its Material Subsidiaries that are Domestic Subsidiaries
(other than Excluded Property (as such term is defined in any Security
Document)) as the Administrative Agent or the Required Lenders shall designate
and as otherwise provided by the terms of Section 5.11 pursuant to the Security
Agreement and Pledge Agreement, perfected to the extent required by the terms of
such Security Documents).  Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages, deeds of
trust and other instruments and documents in form and substance reasonably
satisfactory to the Administrative Agent, and the Borrower shall deliver or
cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 5.12.  The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by the Borrower or any of the Subsidiaries of any fee interest
in real property (excluding leasehold interests and leasehold improvements)
having a value in excess of $1,000,000.
 


61

--------------------------------------------------------------------------------


 
ARTICLE 6
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1.                                 Leverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending March 31, 2008, a Leverage Ratio of not greater than 3.00:1.
 
Section 6.2.                                 Fixed Charge Coverage Ratio.  The
Borrower will maintain, as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending March 31, 2008, a Fixed Charge Coverage Ratio of not
less than 1.50 to 1.
 
ARTICLE 7
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 7.1.                                 Indebtedness and Disqualified
Stock.  The Borrower will not, and will not permit any of its Subsidiaries to
issue any Disqualified Stock or to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            Indebtedness created pursuant to the Loan Documents;
 
(b)            Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1(b) and Permitted Refinancings thereof;
 
(c)            Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided, that such Indebtedness
is incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvements or Permitted Refinancings thereof; provided
further, that the aggregate principal amount of such Indebtedness does not
exceed $5,000,000 at any time outstanding;
 
(d)            Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness shall be evidenced by the Intercompany Note;
and provided further that the aggregate principal amount of all such
Indebtedness owing by Subsidiaries that are not Loan Parties to any Loan Party,
when aggregated with the Guarantees by any Loan Party of any Indebtedness of any
Subsidiary that is not Loan Party permitted by the last proviso of Section
7.1(e), does not exceed the sum of (1) the aggregate principal amount of such
Indebtedness existing on the date hereof and set forth on Schedule 7.1(d),
(2) the aggregate principal amount of any Indebtedness issued as consideration
in, or to provide all or any portion of the funds utilized to consummate, a
Permitted Acquisition, and (3) the greater of (A) $25,000,000 or (B) 5% of the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis, as of any date of determination;
 
 
62

--------------------------------------------------------------------------------


 
(e)            Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that the aggregate principal amount of all such Guarantees by a Loan
Party of any Indebtedness of any Subsidiary that is not a Loan Party, when
aggregated with the Indebtedness of any Subsidiary that is not a Loan Party
owing to a Loan Party permitted by the last proviso of Section 7.1(d), does not
exceed the sum of (1) the aggregate principal amount of the Indebtedness owing
by Subsidiaries that are not Loan Parties to any Loan Party existing on the date
hereof and set forth on Schedule 7.1(d), (2) the aggregate principal amount of
any Indebtedness issued as consideration in, or to provide all or any portion of
the funds utilized to consummate, a Permitted Acquisition, and (3) the greater
of (A) $25,000,000 or (B) 5% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis, as of any date of
determination;
 
(f)            Indebtedness arising under sale and leaseback transactions
permitted pursuant to Section 7.9;
 
(g)            Indebtedness in respect of Hedging Obligations permitted by
Section 7.10;
 
(h)            pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;
 
(i)            Indebtedness of a Subsidiary of the Borrower issued and
outstanding on the date on which such Subsidiary was acquired by the Borrower or
a Subsidiary of the Borrower in a transaction constituting a Permitted
Acquisition (other than Indebtedness issued as consideration in, or to provide
all or any portion of the funds utilized to consummate such Permitted
Acquisition) and any Permitted Refinancing thereof; provided howeverthat the
aggregate principal amount of all such Indebtedness does not exceed $5,000,000
at any time outstanding;
 
(j)            Guarantees of the Borrower or any of its Subsidiaries incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance and return-of-money bonds and other similar obligations;
 
(k)            Indebtedness (including intraday cash management lines relating
thereto) of Subsidiaries that are not Domestic Subsidiaries pursuant to
over-draft or similar lines of credit and/or working capital facilities such
that the aggregate amount of such Indebtedness outstanding under this clause (k)
at any time does not exceed $10,000,000;
 
(l)            Indebtedness arising from agreements of the Borrower or any
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price or similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions or the disposition of any business,
assets or Capital Stock of any Subsidiary of the Borrower to the extent
permitted by this Agreement; and
 
 
63

--------------------------------------------------------------------------------


 
(m)            other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding.
 
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part or (iii) is convertible
or exchangeable at the option of the holder thereof for Indebtedness or
preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.
 
Section 7.2.                                 Negative Pledge.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired or, except:
 
(a)            Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.22 or Section 8.2 of this Agreement;
 
(b)            Permitted Encumbrances;
 
(c)            any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
 
(d)            Liens securing Indebtedness permitted pursuant to Sections
7.1(c), (f) and (i); provided, that such Lien does not extend to any other
asset, and in the case of Indebtedness permitted by Section 7.1(c), (i) such
Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; and (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
 
(e)            extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
 
(f)            Liens granted to secure obligations any surety bond permitted
pursuant to Section 7.1(j), to the extent that such Liens attach only to amounts
payable under the contract Guaranteed under such surety bond and any materials
or equipment provided under such contract;
 
(g)            Liens securing Indebtedness permitted by Section 7.1(k); and
 
(h)            Liens on any property of the Borrower or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed $1,000,000 at any time.
 
 
64

--------------------------------------------------------------------------------


 
Section 7.3.                                 Fundamental Changes.
 
(a)            The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party and, if the selling Subsidiary is not a Subsidiary
Loan Party, to any Subsidiary and (iv) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.
 
(b)            The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
 
Section 7.4.                                 Investments, Loans, Etc. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:
 
(a)            Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 and Investments in Subsidiaries
existing on the date hereof;
 
(b)            cash and Permitted Investments;
 
(c)            Guarantees constituting Indebtedness permitted by Section 7.1;
 
(d)            (i) Investments by any Loan Party in any Loan Party,
(ii) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party, (iii) Investments by any Subsidiary that is
not a Loan Party in any Loan Party; provided that if such Investment is in the
form of an intercompany loan, the obligations of such Loan Party under any such
intercompany loan shall be evidenced by the Intercompany Note, (iv) Investments
by any Loan Party in any Subsidiary that is not a Loan Party; provided that the
aggregate outstanding amount of all such Investments (excluding Investments made
in the form of intercompany Indebtedness permitted by this Agreement) permitted
pursuant to this clause (iv) shall not exceed $5,000,000 at any time
outstanding; and provided further that if such Investment is in the form of an
intercompany loan, the obligations owing to such Loan Party under any such
intercompany loan shall be evidenced by the Intercompany Note and such
Investments shall be subject to the limitations contained in Sections 7.1(d);
 
 
65

--------------------------------------------------------------------------------


 
(e)            Loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $500,000 at any time;
 
(f)            Restricted Payments permitted by Section 7.5;
 
(g)            Permitted Acquisitions (and Investments acquired in connection
with a Permitted Acquisition); provided, however, that the aggregate value of
the sum of current and deferred cash and securities to be paid and issued, plus
Indebtedness paid or assumed, in connection with Permitted Acquisitions
involving the acquisition of a minority share of the capital stock or other
equity interests of a Person or business shall not exceed $10,000,000 in any
fiscal year of the Borrower, unless otherwise approved by the Administrative
Agent and the Required Lenders;
 
(h)            Hedging Transactions permitted by Section 7.10;
 
(i)            (A) endorsements for collection or deposit in the ordinary course
of business and consistent with past practice, and (B) extensions of trade
credit (other than to Affiliates of the Borrowers) arising or acquired in the
ordinary course of business and consistent with past practice;
 
(j)            Investments consisting of (i) accounts receivables incurred in
the ordinary course of businessand consistent with past practice, (ii)
negotiable instruments held for collection in the ordinary course of business
and consistent with past practice, (iii) lease, utility and other similar
deposits in the ordinary course of business, and (iv) securities of trade
creditors or customers that are received in settlement of bona fidedisputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;
 
(k)            Investments representing consideration for asset sales permitted
by Section 7.6; and
 
(l)            other Investments in an aggregate outstanding amount not to
exceed $1,000,000.
 
Section 7.5.                                 Restricted Payments. The
Borrower will not, and will not permit its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of common stock or Indebtedness subordinated to
the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such common stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary, on at least a pro rata basis with any other shareholders
if such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) cash dividends and distributions paid on the common stock of
the Borrower, at a rate not to exceed $0.48 per share per annum (such amount to
be appropriately adjusted to reflect any stock split, reverse stock split, stock
dividend or similar transaction after the Closing Date such that the aggregate
amount payable after such transaction is the same as the amount payable
immediately prior to such transaction), and (iv) other Restricted Payments made
by the Borrower, provided, that for the purpose of this clause (iv), (x) no
Default or Event of Default has occurred and is continuing at the time such
Restricted Payment is declared, made or paid, nor would occur after giving
effect thereto, and (y) after giving pro forma effect to such Restricted Payment
and the incurrence of any Indebtedness in connection therewith, the Borrower
would be in compliance with the financial covenants set forth in Sections 6.1
and 6.2.
 
 
66

--------------------------------------------------------------------------------


 
Section 7.6.                                 Sale of Assets.  The Borrower will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
assign, transfer or otherwise dispose of, any of its assets, business or
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s common stock to any
Person other than the Borrower or a Subsidiary Loan Party (or to qualify
directors if required by applicable law), except:
 
(a)            the sale or other disposition for fair market value of obsolete
or worn out property or other property not necessary for operations disposed of
in the ordinary course of business other than leases and licenses of real
property in the ordinary course of business;
 
(b)            the sale of inventory and Permitted Investments in the ordinary
course of business;
 
(c)            subject to the mandatory prepayment requirements of Section 2.13,
the sale of the McLean Property;
 
(d)            (i) a true lease or sublease of real property not constituting
Indebtedness and not entered into as part of a sale and leaseback transaction
and (ii) a sale of property pursuant to a sale and leaseback transaction;
provided, however, that the aggregate fair market value (measured at the time of
the applicable sale) of all property covered (x) by all outstanding sale and
leaseback transactions at any time shall not exceed $1,000,000 or (y) by any
single outstanding sale and leaseback transaction shall not exceed $500,000;
 
(e)            (i) any sale of any property by the Borrower or any Subsidiary to
the Borrower or any Subsidiary, subject to the provisions of Section 7.7,
and(ii) any Restricted Payment by any Subsidiary permitted pursuant to Section
7.5;
 
 
67

--------------------------------------------------------------------------------


 
(f)            the abandonment or non-renewal by any Borrower of its
Intellectual Property assets which the Borrower has reasonably determined are
not, either individually or collectively material to the business, operations or
prospects of the Borrower; and
 
(g)            the sale or other disposition of the assets set forth on Schedule
7.6(g); and
 
(h)            the sale or other disposition of other assets in an aggregate
amount not to exceed 5% of the consolidated assets of the Borrower and its
Subsidiaries in any Fiscal Year, as determined on a consolidated basis in
accordance with GAAP.
 
Section 7.7.                                 Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary not involving any other Affiliates, (c) any Restricted Payment
permitted by Section 7.5, (d) reasonable salaries and other reasonable director
or employee compensation to officers and directors of any Loan Party,
(e) Investments that are permitted by this Agreement, (f) the incurrence and
prepaymentof intercompany Indebtedness not prohibited by this Agreement, and (g)
the issuance by the Borrower of Capital Stock or options to acquire Capital
Stock permitted by this Agreement.
 
Section 7.8.                                 Restrictive Agreements.  The
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions (A) imposed by law or by this Agreement or any other Loan
Document, (B) in the form of customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, or (C) imposed by any agreement related to
Indebtedness of any Subsidiary that is not a Domestic Subsidiary to the extent
permitted by this Agreement, or (d) with respect to a Subsidiary of the Borrower
pursuant to an agreement relating to any Indebtedness issued by such Subsidiary
on or prior to the date on which such Subsidiary became a Subsidiary of the
Borrower or was acquired by the Borrower (other than Indebtedness issued as
consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by the Borrower) and
outstanding on such date, and (ii) clause (a) shall not apply to restrictions or
conditions (A) contained in any license or other contract governing intellectual
property rights of the Borrower or any of its Subsidiaries restricting or
conditioning the sublicensing or assignment thereof, (B) contained in any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness or (C) in respect of customary provisions in leases restricting the
assignment thereof.
 
 
68

--------------------------------------------------------------------------------


 
Section 7.9.                                 Sale and Leaseback
Transactions.  The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except to the
extent that the sale of such property in a sale and leaseback transaction is
permitted by Section 7.6(d)(ii).
 
Section 7.10.                                 Hedging Transactions.  The
Borrower will not, and will not permit any of the Subsidiaries to, enter into
any Hedging Transaction, other than Hedging Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.  Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Transaction entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Transaction
under which the Borrower or any of the Subsidiaries is or may become obliged to
make any payment (i) in connection with the purchase by any third party of any
common stock or any Indebtedness or (ii) as a result of changes in the market
value of any common stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
 
Section 7.11.                                 Amendment to Material
Documents.  The Borrower will not, and will not permit any of its Subsidiaries
to, amend, modify or waive any of its rights under (a) its certificate of
incorporation, bylaws or other organizational documents without the prior
written consent of the Administrative Agent, if an amendment, modification or
waiver desribed in this clause (a) would materially affect the interests of the
Administrative Agent or the Lenders under the Loan Documents or in the
Collateral or (b) agreements, documents or instruments governing Material
Indebtedness or Material Contracts, if an amendment, modification or waiver
desribed in this clause (b) could reasonably be expected to have a Material
Adverse Effect.
 
Section 7.12.                                 Accounting Changes.  The Borrower
will not, and will not permit any of its Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or as approved by the Administrative Agent, or change the Fiscal Year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its Fiscal Year to that of the Borrower.
 
ARTICLE 8
 
EVENTS OF DEFAULT
 
Section 8.1.                                 Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:
 
(a)            the Borrower shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
 
69

--------------------------------------------------------------------------------


 
(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
 
(c)            any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (provided that if such
representation or warranty is qualified by materiality, then it shall be an
Event of Default if the same shall prove incorrect in any respect) when made or
deemed made or submitted; or
 
(d)            the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1 (and such failure shall remain unremedied
for 10 days) or contained in Sections 5.2 or 5.3 (with respect to the Borrower’s
existence) or Articles 6 or 7; or
 
(e)            any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
 
(f)            intentionally deleted; or
 
(g)            the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption or mandatory prepayment or redemption required
in connection with the sale of assets securing such Indebtedness), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
 
(h)            the Borrower or any Subsidiary shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
 
70

--------------------------------------------------------------------------------


 
(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary, as the case may be) or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
Subsidiary (other than an Insignificant Subsidiary, as the case may be) or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or
 
(j)            the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
 
(k)            an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect; or
 
(l)            any judgment or order for the payment of money (after the
application of any insurance proceeds with respect thereto, actually received or
reasonably anticipated to be received within 60 days after the occurrence of a
covered event) in excess of $5,000,000 in the aggregate shall be rendered
against the Borrower or any Subsidiary, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m)            any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(n)            a Change in Control shall occur or exist; or
 
(o)            any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
 
 
71

--------------------------------------------------------------------------------


 
(p)            any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority relates to Collateral with an aggregate fair
market value of less than $1,000,000; or
 
(q)            (i) the Borrower or any Subsidiary shall be debarred or suspended
from any contracting with the Government, or(ii)a final decision of debarment or
a final decision of suspension shall have been issued to the Borrower or any
Subsidiary; or(iii)the actual termination for default of any Material Contract,
or (iv) the Borrower or any Subsidiary shall be debarred or suspended from
contracting with any agency or instrumentality of state or local government,
or(v)if a final decision of debarment or a final decision of suspension shall
have been issuedby such state or local governmentto the Borrower or any
Subsidiary, if any of the events described in clauses (i) through (v) could
reasonably be expected to have a Material Adverse Effect; and,in each case, such
debarment or suspension, final notice of disbarment or suspension or termination
for default shall not have been revoked, rescinded, withdrawn, stayed or
reversed within thirty (30) days of entry or issuance;or
 
(r)            any “Event of Default” shall have occurred and be continuing
under any other Loan Document;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
Section 8.2.                                 Application of Proceeds from
Collateral.  All proceeds from each sale of, or other realization upon, all or
any part of the Collateral by the Administrative Agent or any of the Lenders
after an Event of Default arises shall be applied as follows:
 
(a)            first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 
 
72

--------------------------------------------------------------------------------


 
(b)            second, to the fees and other reimbursable expenses of the
Administrative Agent, Swingline Lender and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;
 
(c)            third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)            fourth, to the fees due and payable under Section 2.15(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
 
(e)            fifth, to the aggregate outstanding principal amount of the
Revolving Loans, the LC Exposure and, to the extent secured by Liens, the Net
Mark-to-Market Exposure of the Borrower and its Subsidiaries, until the same
shall have been paid in full, allocated pro rata among the Lenders and any
Affiliates of Lenders that hold Net Mark-to-Market Exposure based on their
respective pro rata shares of the aggregate amount of such Revolving Loans, LC
Exposure and Net Mark-to-Market Exposure;
 
(f)            sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 105% of the LC Exposure after giving effect to the foregoing clause fifth;
 
(g)            seventh, to the obligations of the Borrower under corporate card
agreements, arrangements or programs (including, without limitation, purchasing
and travel and entertainment card agreements, arrangements or programs)
maintained with any Lender, to the extent then due and payable; and
 
(h)            to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses second through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided,however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.23(g).
 
ARTICLE 9
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.                                 Appointment of Administrative
Agent.
 
 
73

--------------------------------------------------------------------------------


 
(a)            Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
(b)            The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
 
Section 9.2.                                 Nature of Duties of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it, its sub-agents or attorneys-in-fact with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
 
74

--------------------------------------------------------------------------------


 
Section 9.3.                                 Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders, the Swingline
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
 
Section 9.4.                                 Certain Rights of the
Administrative Agent.  If the Administrative Agent shall request instructions
from the Required Lenders with respect to any action or actions (including the
failure to act) in connection with this Agreement, the Administrative Agent
shall be entitled to refrain from such act or taking such act, unless and until
it shall have received instructions from such Lenders, and the Administrative
Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.
 
Section 9.5.                                 Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or made by the proper Person.  The Administrative
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.
 
Section 9.6.                                 The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.
 
 
75

--------------------------------------------------------------------------------


 
Section 9.7.                                 Successor Administrative Agent.
 
(a)            The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
 
(b)            Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. If within 45 days after written notice is given of
the retiring Administrative Agent’s resignation under this Section 9.7 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
Section 9.8.                                 Authorization to Execute other Loan
Documents; Collateral.
 
(a)            Each Lender authorizes the Administrative Agent to enter into
each of the Loan Documents to which it is a party and to take all action
contemplated by such Loan Documents. Each Lender agrees that no Lender, other
than the Administrative Agent acting on behalf of all Lenders, shall have the
right individually to seek to realize upon the security granted by any Loan
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Lenders,
upon the terms of the Loan Documents.
 
(b)            In the event that any Collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Lenders.
 
 
76

--------------------------------------------------------------------------------


 
(c)            The Lenders hereby direct the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations or the transactions contemplated hereby; (ii) as permitted by, but
only in accordance with, the terms of the applicable Loan Document; (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder; (iv) the
release of a Subsidiary Loan Guaranty made or Lien granted by a Subsidiary in
the case of the sale of the Subsidiary permitted by the terms of this Agreement;
or (v) the release of any Lien on any assets which are transferred or disposed
of in accordance with the terms of this Agreement.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.8(c).
 
(d)            Upon any sale or transfer of assets constituting Collateral which
is expressly permitted pursuant to the terms of any Loan Documents, or consented
to in writing by the Required Lenders, and upon at least ten (10) Business Days’
prior written request by the Borrower, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Guarantor) in respect of) all interests retained by the
Borrower or any Guarantor, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.
 
 
77

--------------------------------------------------------------------------------


 
Section 9.9.                                 Benefits of Article 9.  Except for
the provisions of Section 9.8(c), none of the provisions of this Article 9 shall
inure to the benefit of the Borrower or of any Person other than Administrative
Agent and each of the Lenders and their respective successors and permitted
assigns.  Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article 9.
 
Section 9.10.                                 Titled Agents.  Anything herein to
the contrary notwithstanding, none of the Bookrunners, Book Managers, Arrangers,
Documentation Agents or Syndication Agents listed on the cover page hereof or
given such title in connection with the exercise by the Borrower of its option
set forth in Section 2.24, shall have any powers, duties, obligations or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
ARTICLE 10
 
MISCELLANEOUS
 
Section 10.1.                                 Notices.
 
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:
MAXIMUS, Inc.
 
11419 Sunset Hills Road
 
Reston, Virginia  20190
 
Attention:        Chief Financial Officer
 
Telecopy Number:  (__) ___-____

 
With a copy of default notices to:
Winston & Strawn LLP
 
35 West Wacker Drive
 
Chicago, Illinois 60601
 
Attention: Robert Wall
 
Telecopy Number (312) 558-5700

 
To the Administrative Agent:
SunTrust Bank
 
8330 Boone Boulevard
 
Suite 700
 
Vienna, Virginia  22182
 
Attention:        Linda Bergmann, Vice President
 
Telecopy Number:  (703) 442-1613

 
 
78

--------------------------------------------------------------------------------


 
With a copy to:
Hunton & Williams LLP
 
1751 Pinnacle Drive
 
Suite 1700
 
McLean, Virginia  22102
 
Attention: Kevin F. Hull, Esquire
 
Telecopy Number:  (703) 714-7410

 
With a copy to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attention: Ms. Doris Folsom
 
Telecopy Number: (404) 658-4906

 
To the Issuing Bank:
SunTrust Bank
 
25 Park Place, N. E./Mail Code 3706
 
Atlanta, Georgia 30303
 
Attention:  Phil Acuff
 
Telecopy Number: (404) 588-8129

 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment
and   Assumption Agreement executed by such Lender

 
(b)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery; provided, that notices delivered
to the Administrative Agent, the Issuing Bank or the Swingline Lender shall not
be effective until actually received by such Person at its address specified in
this Section 10.1.
 
(c)            Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
 
Section 10.2.                                 Waiver; Amendments.
 
 
79

--------------------------------------------------------------------------------


 
(a)            No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
(b)            Except as expressly set forth in Section 2.24, no amendment or
waiver of any provision of this Agreement or the other Loan Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(c)
in a manner that would alter the pro rata sharing of payments required thereby ,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender, except as otherwise
provided in Section 9.8(c), or (vii) release all or substantially all collateral
(if any) securing any of the Obligations, without the written consent of each
Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
 
80

--------------------------------------------------------------------------------


 
Section 10.3.                                 Expenses; Indemnification.
 
(a)            The Borrower shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 10.3, or
in connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Borrower shall pay to the Administrative Agent or the Arranger, as
applicable, all fees due from time to time under the Fee Letter.
 
(b)            The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
 
81

--------------------------------------------------------------------------------


 
(c)            Intentionally Deleted.
 
(d)            To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e)            To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
 
(f)            All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
 
(g)            Notwithstanding the foregoing, this Section 10.3 shall not apply
to Excluded Taxes, which shall be governed exclusively by Section 2.21.
 
Section 10.4.                                 Successors and Assigns.
 
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
 
82

--------------------------------------------------------------------------------


 
(b)            Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 
(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for all assignments of all or a portion of its rights
under this Agreement unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment or an Affiliate of a Lender; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
 
 
83

--------------------------------------------------------------------------------


 
(iv)            Assignment and Assumption.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(f) if such assignee is a Foreign Lender.
 
(v)            No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
 
(c)            The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)            Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
 
84

--------------------------------------------------------------------------------


 
(e)            Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the Guaranty Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (f) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20,
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4, provided that such
Participant agrees to comply with the provisions of Section 2.25 as if such
Participant were a Lender.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7  as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19 as though
it were a Lender.
 
(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.19 and Section 2.21 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.21(f) as though it were a Lender.
 
(g)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
85

--------------------------------------------------------------------------------


 
Section 10.5.                                 Governing Law; Jurisdiction;
Consent to Service of Process.
 
(a)            This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York. EACH LOAN DOCUMENT
(OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
(b)            The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
 
(c)            The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
86

--------------------------------------------------------------------------------


 
Section 10.7.                                 Right of Setoff.  In addition to
any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured.  Each Lender and the Issuing Bank agree
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender and the Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
Section 10.8.                                 Counterparts; Integration.  This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
 
Section 10.9.                                 Survival.  All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.19, 2.20, 2.21,
and 10.3 and Article 9 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.
 
 
87

--------------------------------------------------------------------------------


 
Section 10.10.                                 Severability.  Any provision of
this Agreement or any other Loan Document held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 10.11.                                 Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and each Lender agrees to take normal and
reasonable precautions to maintain the confidentiality of any information
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, in
each case, subject to the terms of this Section 10.11, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
 
Section 10.12.                                 Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
 
 
88

--------------------------------------------------------------------------------


 
Section 10.13.                                 Waiver of Effect of Corporate
Seal.  The Borrower represents and warrants that neither it nor any other Loan
Party is required to affix its corporate seal to this Agreement or any other
Loan Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.
 
Section 10.14.                                 Patriot Act.  The Administrative
Agent and each Lender hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
 
(remainder of page left intentionally blank)
 
89

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
 
MAXIMUS, INC., a Virginia corporation
 
By: /s/ Richard A. Montoni
Name: Richard A. Montoni
Title: President and CEO
 


 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 
 
 
[SIGNATURE PAGE TOREVOLVING CREDIT AGREEMENT]
 



--------------------------------------------------------------------------------


 


 
ADMINISTRATIVE AGENT:
 
SUNTRUST BANK
as Administrative Agent, as Swingline Lender and as Issuing Bank
 
By: /s/ Linda L.
Bergmann                                                                           
Name: Linda L. Bergmann
Title: Vice President
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 

 
[SIGNATURE PAGE TOREVOLVING CREDIT AGREEMENT]


 

--------------------------------------------------------------------------------


 
LENDERS:
 
SUNTRUST BANK
 
as Lender
 
By: /s/ Linda L.
Bergmann                                                                           
Name: Linda L. Bergmann
Title: Vice President
 


 


 
 
[SIGNATURE PAGE TOREVOLVING CREDIT AGREEMENT]

 